FILED
                                                  United States Court of Appeals
                   UNITED STATES COURT OF APPEALS         Tenth Circuit

                         FOR THE TENTH CIRCUIT                       August 23, 2018
                       _________________________________
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
    WALID MOAZ,

          Plaintiff-Appellant,

    v.                                               No. 18-1011
                                           (D.C. No. 1:17-CV-00030-MSK-
    DENVER INTERNATIONAL                                NYW)
    AIRPORT; DENVER POLICE                            (D. Colo.)
    DEPARTMENT; CITY & COUNTY
    OF DENVER,

          Defendants-Appellees.
                     _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before BACHARACH, PHILLIPS, and McHUGH, Circuit Judges.
               _________________________________

         This appeal grew out of Mr. Walid Moaz’s allegations of

discrimination as a limousine driver at the Denver International Airport.

Mr. Moaz sued the Denver International Airport, the Denver Police

Department, and the City and County of Denver, invoking 42 U.S.C.


*
      We have determined that oral argument would not materially aid our
consideration of the appeal. Thus, we have decided the appeal based on the
briefs. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But our order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
§§ 1981, 1983, 1985, and 12203, along with state tort law. The federal

district court dismissed the amended complaint, holding that

            the court lacked subject-matter jurisdiction over the claims
             against the police department and

            the other causes of action failed to state a claim on which relief
             can be granted.

We affirm.

1.   Mr. Moaz’s attack on the district judge does not support reversal.

     Scattered within Mr. Moaz’s opening brief are various attacks on the

district judge. For example, Mr. Moaz accuses the district judge of

unspecified ethical lapses designed to protect the City and County of

Denver. These accusations are apparently based on the rulings themselves,

but they do not bear any evidence of unethical conduct. As a result, we

reject Mr. Moaz’s accusations as a basis for reversal.

2.   The district court properly dismissed the claims against the
     Denver Police Department.

     The district court ruled that it lacked subject-matter jurisdiction over

the claims against the Denver Police Department. This ruling was based on

the allegations in the amended complaint. In considering this ruling, we

engage in de novo review, crediting the allegations in the amended

complaint. See Satterfield v. Malloy, 700 F.3d 1231, 1234 (10th Cir. 2012)

(de novo review); Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002)

(presuming the truth of the allegations in the complaint). Engaging in


                                       2
de novo review, we conclude that the claims against the police department

were properly dismissed because the police department is not a separate

entity. See Martinez v. Winner, 771 F.2d 424, 444 (10th Cir.) (holding that

the Denver Police Department is not a separate entity that can be sued),

modified on other grounds, 778 F.2d 553 (10th Cir. 1985), vacated on

other grounds sub nom. Tyus v. Martinez, 475 U.S. 1138 (1986). 1

3.    Mr. Moaz failed to state a valid claim against the Denver
      International Airport or the City and County of Denver.

      The district court also dismissed the causes of action against the

Denver International Airport and the City and County of Denver. For these

causes of action, the court ruled that the amended complaint failed to state

a claim on which relief can be granted.

      For the dismissal of these causes of action, we engage in de novo

review. Satterfield v. Malloy, 700 F.3d 1231, 1234 (10th Cir. 2012). In

conducting de novo review, we consider whether the amended complaint

includes enough factual matter to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

      We apply this standard to the causes of action under 42 U.S.C.

§§ 1981, 1983, and 1985. 2 For these causes of action, Mr. Moaz had to link


1
     The district court characterized this pleading defect as jurisdictional,
and Mr. Moaz does not challenge this characterization. Thus, we need not
decide whether the pleading defect was jurisdictional.
2
     Though an attorney filed the amended complaint, Mr. Moaz
subsequently appeared pro se.
                                      3
the mistreatment to the entity’s policy or custom. See Mocek v. City of

Albuquerque, 813 F.3d 912, 933 (10th Cir. 2015) (42 U.S.C. § 1983);

Randle v. City of Aurora, 69 F.3d 441, 446 n.6 (10th Cir. 1995) (42 U.S.C.

§ 1981); Owens v. Haas, 601 F.2d 1242, 1247 (2d Cir. 1979) (42 U.S.C.

§ 1985).

      In the amended complaint, Mr. Moaz stated in detail how he had been

subjected to discrimination. But he did not link the discrimination to any

policies or customs by the Denver International Airport or the City and

County of Denver. Instead, he included only a conclusory allegation filled

with buzz words from the applicable case law, stating that the defendants

“were acting pursuant to municipal/county custom, policy, decision,

ordinance, regulation, widespread habit, usage, or practice.” R. at 142,

146. This conclusory allegation does not withstand dismissal. Mocek v.

City of Albuquerque, 813 F.3d 912, 934 (10th Cir. 2015).

      Mr. Moaz has also invoked 42 U.S.C. § 12203. This section prohibits

retaliation for an allegation of discrimination under the Americans with

Disabilities Act. But Mr. Moaz has not identified any past allegations of

discrimination under the Americans with Disabilities Act. Thus, Mr. Moaz

has not stated a valid claim under § 12203.

      Finally, Mr. Moaz alleges that his state tort claims should have been

analyzed under the Federal Tort Claims Act. But Mr. Moaz forfeited this

allegation by failing to present it in district court. Richison v. Ernest Grp.,

                                       4
Inc., 634 F.3d 1123, 1127–28 (10th Cir. 2011). We could ordinarily

consider this allegation under the plain-error standard. But Mr. Moaz has

not invoked the plain-error standard. As a result, we decline to consider

this allegation. Id.

4.    The district court did not err in denying Mr. Moaz’s motions for
      appointment of counsel.

      In district court, Mr. Moaz filed four motions for appointment of

counsel; and the district court declined to appoint counsel. 3 He challenges

these rulings, and we conclude that the district court did not err in denying

appointment of counsel.

      In addressing the rulings, we apply the abuse-of-discretion standard.

Toevs v. Reid, 685 F.3d 903, 916 (10th Cir. 2012). We start with the scope

of the district court’s authority: The court cannot appoint counsel; instead,

the court can only ask an attorney to take the case. Rachel v. Troutt,

820 F.3d 390, 396–97 (10th Cir. 2016). In deciding whether the district

court acted within its discretion, “we consider the merits of the claims, the

nature of the claims, [the claimant’s] ability to present the claims, and the

complexity of the issues.” Id. at 397.

      The district court considered these factors and declined to request

legal representation for Mr. Moaz. This decision was reasonable:


3
      The district court expressly ruled on the first three motions. For the
fourth motion, the court did not expressly rule. As a result, the fourth
motion became moot when the district court dismissed the action.
                                         5
      Each year, the district court receives hundreds of requests for
      legal representation and only a small number of attorneys are
      available to accept these requests. Accordingly, the district court
      must use discretion in deciding which cases warrant a request for
      counsel. To do otherwise would deprive clearly deserving
      litigants of an opportunity to obtain legal representation. The
      dilemma is unfortunate for litigants like [Mr. Moaz]. But the
      dilemma was not the district court’s fault; that dilemma was the
      product of the court’s lack of authority to compel legal
      representation or to reimburse attorneys for their time.

Id. at 397. Accordingly, we conclude that the district court did not abuse

its discretion in declining to request counsel for Mr. Moaz.

5.    We grant leave to proceed in forma pauperis.

      Every litigant must pay the filing fee. We ordinarily require payment

with the initiation of an appeal. 28 U.S.C. § 1915(a)(1). But an appellant

can postpone the payment when we grant leave to proceed in forma

pauperis. See id.

      Mr. Moaz requests this status, and we grant his request because he is

indigent and does not have enough money to pay the filing fee.

6.    We deny Mr. Moaz’s motion to appoint counsel for the appeal.

      Mr. Moaz has also asked us to appoint counsel in the appeal. We lack

authority to appoint counsel; instead, we can only request counsel to

represent Mr. Moaz. 28 U.S.C. § 1915(e)(1). In deciding whether to request

counsel, we must decide whether the underlying issues are sufficiently




                                       6
complex to justify asking an attorney to take this appeal. See Rachel v.

Troutt, 820 F.3d 390, 397 (10th Cir. 2016). We don’t believe that they are.

      Mr. Moaz states that English is his second language, but he has done

a commendable job of explaining his allegations and arguments. We have

little basis to justify an effort to recruit counsel for Mr. Moaz among the

hundreds of other appeals prosecuted by pro se litigants. As a result, we

deny Mr. Moaz’s motion for appointment of counsel.

7.    We deny Mr. Moaz’s motion for leave to file a supplemental brief.

      Mr. Moaz also moves for leave to file a supplemental brief,

addressing matters that took place after his attorney had filed the amended

complaint. But even with the supplemental brief, we could address only the

district court’s ruling and that ruling could not have accounted for matters

arising after the filing of the amended complaint. Thus, we deny

Mr. Moaz’s motion for leave to file a supplemental brief.

                                          Entered for the Court


                                          Robert E. Bacharach
                                          Circuit Judge




                                      7